UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1225


Regina Boston,

                 Plaintiff - Appellant,

          v.

COLLECTION COMPANY OF AMERICA,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:12-cv-00603-GCM)


Submitted:   July 17, 2013                 Decided:   August 13, 2013


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Regina Boston, Appellant Pro Se. Caren D. Enloe, MORRIS MANNING
& MARTIN, LLP, Research Triangle Park, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Regina     Boston    appeals     the   district    court’s    order

dismissing her complaint for failure to state a claim.                 We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  Boston

v. Collection Co. of Am., No. 3:12-cv-00603-GCM (W.D.N.C. Jan.

16, 2013).      We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented    in   the   materials

before   this    court   and    argument   would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                       2